DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2-11 and 15-20 are objected to because of the following informalities: 
 	In claims 2-11, the preamble should read “The wireless power device of claim ..”.
 	Regarding claims 15-20, it appears the claims should depend from claim 12 and not from claim 1. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 5-13, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by CHATTERJEE (US 2010/0081473).
 	Regarding claim 1, CHATTERJEE discloses a wireless power device comprising: 
 	a wireless power transmitter circuit (comprising at least 826, Fig. 9A; or comprising at least 904, Fig. 10A), 
 	wherein the wireless power transmitter circuit is configured to generate a wireless power field, wherein the wireless power field is configured to conduct wireless power and data transmissions (¶ 0136-0140) to a wireless power receiver (comprising at least 814, Fig. 9A; or comprising at least 902, Fig. 10A); and 
 	a processing circuit (¶ 0144), 
 	wherein the processing circuitry is configured to transmit, via the wireless power transmitter circuit, a message to the wireless power receiver using a control channel of the generated wireless power field, wherein the message indicates a control channel protocol (¶ 0147: the communication subsystem 1016 may use its resources to implement a protocol for retrieving and using credential information (e.g. preliminary data for establishing subsequent wireless communications) from characteristics of modulations in the power signal 1008. The protocol may further provide for the communication subsystem 1016 to switch to, for example, a standardized wireless communication medium (e.g. BLUETOOTH) using the credential information and/or other data communicated by the power signal 1008), 
 	and wherein the processing circuit is configured to demodulate inbound data received on the control channel based on the control channel protocol (¶ 0060, 0145-0148, 0163).
 	Regarding claim 2, CHATTERJEE discloses the wireless power transmitter circuit comprises an inductive coil coupled to a power regulator (¶ 0092, 0136, 0140, 0145).
 	Regarding claim 5, CHATTERJEE discloses the processing circuit is configured to communicate with the wireless power receiver utilizing a plurality of different control channel protocols, and wherein the processing circuit is configured to select one of the plurality of different control channel protocols based on negotiation information received from the wireless power receiver (¶ 0147-0149, 0162-0163, 0167, 0169, 0171-0172).
 	Regarding claim 6, CHATTERJEE discloses the negotiation information includes information indicative of one or more of a control channel supported by the wireless power receiver, a desired data rate of the wireless power receiver, or an available bandwidth of the wireless power receiver (¶ 0147-0149, 0162-0163, 0167, 0169, 0171-0172).
 	Regarding claim 7, CHATTERJEE discloses a battery, wherein the battery is configured to store power for wireless power transmission (¶ 0094, 0105).
 	Regarding claim 8, CHATTERJEE discloses the wireless power transmitter circuit comprises a wireless power transceiver, wherein the wireless power transceiver is configured to receive power from a wireless power field and receive data transmissions from one or more wireless power devices (¶ 0136-0140).
 	Regarding claim 9, CHATTERJEE discloses the control channel corresponds to a first frequency band for communication of control information, and wherein the wireless power transmitter is configured to communicate with the wireless power receiver on a data channel, wherein the data channel has a second frequency band for communication of data with the wireless power receiver (¶ 0147-0149, 0162-0163, 0167, 0169, 0171-0172).
 	Regarding claim 10, CHATTERJEE discloses a data channel transceiver, wherein the data channel transceiver is configured to communicate with a corresponding data channel transceiver of the wireless power receiver based on a data channel protocol (¶ 0144-0146).
 	Regarding claim 11, CHATTERJEE discloses the processing circuit is configured to communicate the data channel protocol to the wireless power receiver utilizing the control channel (¶ 0147).
 	Regarding claim 12, CHATTERJEE discloses a wireless power device comprising: 
 	a wireless power receiver circuit (comprising at least 814, Fig. 9A; or comprising at least 902, Fig. 10A), wherein the wireless power receiver circuit is configured to receive power and data transmissions from a wireless power field (¶ 0136-0140); and 
 	a processing circuit coupled to the wireless power receiver circuit (¶ 0144), 
 	wherein the processing circuit is configured to receive a message indicating a selected control channel protocol from a wireless power transmitter (comprising at least 826, Fig. 9A; or comprising at least 904, Fig. 10A), 
 	wherein the message is received by the wireless power receiver circuit on a control channel of the wireless power field, and wherein the processing circuit is configured to communicate with the wireless power transmitter on the control channel (¶ 0147: the communication subsystem 1016 may use its resources to implement a protocol for retrieving and using credential information (e.g. preliminary data for establishing subsequent wireless communications) from characteristics of modulations in the power signal 1008. The protocol may further provide for the communication subsystem 1016 to switch to, for example, a standardized wireless communication medium (e.g. BLUETOOTH) using the credential information and/or other data communicated by the power signal 1008), 
 	wherein the processing circuit utilizes the selected control channel protocol (¶ 0060, 0145-0148, 0163).
 	Regarding claim 13, CHATTERJEE discloses the wireless power receiver circuit comprises an inductive coil coupled to a power regulator (¶ 0136, 0147).
 	Regarding claim 15, CHATTERJEE discloses the processing circuit is configured to communicate with the wireless power transmitter utilizing a plurality of different control channel protocols, and wherein the selected control channel protocol is selected based on negotiation information transmitted to the wireless power transmitter by the wireless power receiver (¶ 0147-0149, 0162-0163, 0167, 0169, 0171-0172).
 	Regarding claim 16, CHATTERJEE discloses the negotiation information includes information indicative of one or more of a control channel supported by the wireless power receiver, a desired data rate of the wireless power receiver, or an available bandwidth of the wireless power receiver (¶ 0147-0149, 0162-0163, 0167, 0169, 0171-0172).
 	Regarding claim 17, CHATTERJEE discloses the wireless power receiver circuit comprises a wireless power transceiver configured to receive power from a wireless power field and receive data transmissions from one or more wireless power devices (¶ 0136-0140).
 	Regarding claim 18, CHATTERJEE discloses the selected control channel corresponds to a first frequency band for communication of control information, and wherein the wireless power receiver is configured to communicate with the wireless power receiver on a data channel having a second frequency band for communication of data with the wireless power transmitter (¶ 0147-0149, 0162-0163, 0167, 0169, 0171-0172).
 	Regarding claim 19, CHATTERJEE discloses a data channel transceiver configured to communicate with a corresponding data channel transceiver of the wireless power transmitter based on a data channel protocol (¶ 0144-0146).
 	Regarding claim 20, CHATTERJEE discloses the processing circuit is configured to receive the data channel protocol from the wireless power transmitter utilizing the control channel (¶ 0147).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 4, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHATTERJEE as applied to claims 1, 2, 5-13, and 15-20 above, and further in view of VEGA (US 6,879,809).
	Regarding claim 3, CHATTERJEE discloses the wireless power transmitter as applied to claim 1 but fails to disclose the inbound data is received as an amplitude modulation of the wireless power field. VEGA discloses the inbound data is received as an amplitude modulation of the wireless power field (col 8, ll. 40-57). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the communications of CHATTERJEE by utilizing amplitude modulation in order to utilize the known characteristics of amplitude modulation.
 	Regarding claim 4, CHATTERJEE discloses the wireless power transmitter as applied to claim 1 but fails to disclose the processing circuit is configured to transmit the message utilizing frequency shift modulation of the wireless power field. VEGA discloses the processing circuit is configured to transmit the message utilizing frequency shift modulation of the wireless power field (col 8, ll. 40-57). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the communications of CHATTERJEE by utilizing frequency shift modulation in order to utilize the known characteristics of frequency shift modulation.
	Regarding claim 14, CHATTERJEE discloses the wireless power device as applied to claim 12 but fails to disclose the processing circuit is configured to transmit data to the wireless power transmitter as an amplitude modulation of the wireless power field. VEGA discloses the processing circuit is configured to transmit data to the wireless power transmitter as an amplitude modulation of the wireless power field (col 8, ll. 40-57). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the communications of CHATTERJEE by utilizing amplitude modulation in order to utilize the known characteristics of amplitude modulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 7, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 7, 2022